Citation Nr: 0800540	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial, compensable rating for sleep 
apnea, prior to December 13, 2005.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her spouse

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1970 to August 
1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision in 
which the RO, among other things, granted service connection 
and assigned an initial 0 percent (noncompensable) rating for 
sleep apnea, effective J, and denied service connection for 
hemorrhoids and a bilateral foot disability.  The veteran 
filed a notice of disagreement (NOD) in June 2005, and the RO 
issued a statement of the case (SOC) in June 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006. 

A July 2007 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claims.  In an August 2007 SSOC, the 
RO increased the rating for sleep apnea to 50 percent, 
effective December 13, 2005, but continued the denial of each 
claim for service connection.

Inasmuch as the claim for a higher rating for sleep apnea 
involves disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran expressed satisfaction with the 50 percent rating 
granted from December 13, 2005 (Hearing transcript, p. 2).  
However, as a higher initial rating for sleep apnea is 
available prior to December 13, 2005, and the veteran is 
presumed to seek the maximum available benefit, the matter of 
an initial, compensable rating for sleep apnea, prior to 
December 13, 2005, remains for appellate consideration, as 
reflected on the title page.  See Fenderson, 12 Vet. App. at 
126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claim for an initial, compensable 
rating for sleep apnea, prior to December 13, 2005, is set 
forth below.  The claims for service connection for 
hemorrhoids and bilateral foot disabilities are addressed in 
the remand following the order; these matters are being 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The record reflects that the veteran required the use of 
a continuous airway pressure (CPAP) machine as of March 17, 
2004; however, from the January 30, 2004 effective date of 
the grant of service connection to March 16 2004, there is no 
evidence indicating that the veteran required the use of a 
CPAP machine or experienced persistent daytime 
hypersomnolence; nor is there evidence of chronic respiratory 
failure at any time prior to December 13, 2005.


CONCLUSIONS OF LAW

1.  For the period from January 30, 2004 to March 16, 2004, 
the criteria for an initial, compensable rating for sleep 
apnea are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.97, Diagnostic Code 6847 (2004).

2.  As of March 17, 2004, the criteria for a 50 percent 
rating for sleep apnea were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6847 
(2004-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
sleep apnea (as it then was), as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  Also in that letter, the RO 
explained (in connection with other claims for increased 
ratings) that in order to establish entitlement to an 
increased rating, the veteran had to show that her service 
connected condition had gotten worse.  Thus, even though 
service connection was subsequently granted and the claim for 
service connection for sleep apnea became one for a higher 
initial rating for sleep apnea, the veteran had already been 
informed that in order to establish entitlement to a higher 
rating, she had to show the disability had increased in 
severity.  Hence, the RO's July 2004 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.  Moreover, the veteran's 
written statements and testimony during the Board hearing 
reflect that she understood that in order to establish 
entitlement to a higher initial rating for sleep apnea, she 
had to show that the disability was more severe than 
reflected by the initial noncompensable rating.  
Consequently, any error this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Regarding the Dingess/Hartman notice requirements, the RO 
included the rating criteria for all higher ratings for sleep 
apnea in the June 2006 SOC.  Moreover, a March 2006 letter 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  After issuance of the March 2006 
letter and June 2006 SOC, and opportunity for the veteran to 
respond, the July and August 2007 SSOCs reflect 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of Dingess-compliant notice.  
Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records and reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the August 2007 Board hearing, as well as various written 
statements provided by the veteran and by her  
representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the claim, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's sleep apnea has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6847.  Under DC 6847, a 
noncompensable rating is assigned for being asymptomatic but 
with documented sleep disorder breathing.  A 30 percent 
rating is assigned when there is persistent daytime 
hypersomnolence.  The assignment of a 50 percent rating 
requires the use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine, and a 100 percent 
rating is warranted when there is chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or if a 
tracheostomy is required.

The RO awarded a 50 percent rating for the veteran's sleep 
apnea, effective December 13, 2005, because it found that 
this was the date on which it became apparent that she needed 
a CPAP machine, as evidenced by the date of the receipt for 
the rental of a CPAP machine and the purchase of related 
equipment.  However, a 50 percent rating under DC 6847 does 
not require that a CPAP machine be purchased or rented.  
Rather, a 50 percent rating is warranted where the sleep 
apnea "requires use of breathing assistance device such as 
CPAP machine."  A March 17, 2004 National Jewish Medical and 
Research Center treatment note reflects that the veteran was 
assessed with sleep apnea and daytime fatigue/fogginess, and 
the plan/treatment indicated a sleep study with evaluation 
and "CPAP fitting."  As this is the first medical evidence 
that reflected that a CPAP machine was required for the 
veteran's sleep apnea, the veteran is entitled to a 50 
percent rating as of that date.  See 38 C.F.R. §§ 3.400 & 
3.400(o)(1) (2007) (for original claims and claims for 
increase, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later).  

However, there is no basis for awarding a 50 percent rating 
prior to March 17, 2004-precisely, for the period from the 
January 30, 2004 effective date of the grant of service 
connection and March 16, 2004-because there are no medical 
records reflecting that a CPAP machine was required or that 
she experienced persistent daytime hypersomnolence during 
this time period.  The Board notes that a March 10, 2004 
National Jewish Medical and Research Center treatment note 
indicates that the veteran was "interested in CPAP," but 
that a follow-up was needed to assess this need.  
Consequently, the Board finds that a CPAP machine was not 
"required" at this time.  Moreover, the veteran is not 
entitled to an initial rating in excess of 50 percent at any 
time prior to December 13, 2005, because there is no evidence 
that she had chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or that a tracheostomy was 
required.

Additionally, the Board finds that there is no showing that, 
at any point prior to December 13, 2005, the veteran's sleep 
apnea reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited in the June 2006 SOC).  During the period in question, 
this disability was not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the rating assigned at each stage), or to warrant frequent 
periods of hospitalization.  There also is no evidence, that, 
during the , or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under these circumstances, the Board concludes that, while a 
50 percent rating for sleep apnea is warranted from March 17, 
2004, an initial, compensable rating for sleep apnea-for the 
period from the January 30, 2004 effective date of the grant 
of service connection to March 16, 2004-must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a higher rating prior to March 17, 2004, that doctrine is not 
applicable.  See 38 U.S.C. § 5107(b) (West 2002 & Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for sleep apnea, for the 
period from January 30, 2004 to March 16, 2004, is denied.

A 50 percent rating for sleep apnea, for the period from 
March 17, 2004 to December 12, 2005, is granted, subject to 
the law and regulations governing the payment of compensation 
benefits.


REMAND

The Board's review of the claims file reveals additional RO 
action on the claims for service connection is warranted.

The veteran has been diagnosed with hemorrhoids and multiple 
bilateral foot disabilities, including plantar fasciitis, 
bilateral foot strain with DJD on X-ray, right hallux 
rigidis, and flat feet.  The service medical records contain 
multiple notations of complaints, treatment, and diagnoses of 
bilateral foot problems, to include contusion of the arch of 
the left foot, left foot pain, a right great toe injury, and 
right great toe bursitis.  Also noted was a pre-service right 
foot fracture that had healed.  Moreover, the veteran 
indicated in several reports of medical history that she had 
experienced foot trouble.  In addition, a service medical 
record dated May 1979 indicates that the veteran was 
diagnosed with hemorrhoids in service.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is evidence of a current bilateral foot 
disabilities and hemorrhoids and evidence of such problems.  
As the evidence thus indicates that there may be a nexus 
between current hemorrhoids and/or bilateral foot 
disabilities and service, VA examinations to obtain medical 
nexus opinions are warranted.  See McLendon, 20 Vet. App. at 
83.

Hence, the RO should arrange for the veteran to undergo VA 
genitourinary and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
notified that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim(s) (as the original claims will be considered on 
the basis of evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of any such examination(s) 
sent to him by the pertinent VA medical facility.

Additionally, to ensure that all due process requirements are 
met, prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to his claims on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the veteran furnish any 
pertinent evidence in his possession, and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman (cited above), as regards the five elements 
of a claim for service connection-particularly, disability 
ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining  on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should request that the veteran 
furnish all pertinent evidence in her 
possession, and ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited above)-particularly, disability 
ratings and effective dates-as 
appropriate.

The RO should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
genitourinary and orthopedic 
examinations, by appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
each physician designated to the examine 
the veteran, and each report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The genitourinary examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
veteran's hemorrhoids is medically 
related to service, to include the 
hemorrhoids noted therein.

The orthopedic examiner should 
specifically identify all disability/ies 
affecting each foot.  With respect to 
each such diagnosed disability, the 
physician should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the disability is 
medically related to service, to include 
the complaints, problems, and/or 
diagnoses noted therein.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for hemorrhoids and 
for bilateral foot disabilities in light 
of all pertinent evidence and legal 
authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


